DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 10 February 2021. Claims 1, 5 and 21 have been amended. Claim 19 has been cancelled. Claims 24-25 have been added. Therefore, claims 1-18 and 20-25 are presently pending in this application. 
Claims 1-18 and 20-25 have been found allowable for the reasons stated in the examiner’s reasons for allowance below.
Drawings
The drawings filed on 10 February 2021 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office action. The correction will not be held in abeyance.
The drawings are objected to because: 
In figures 1E-1F and 4B it appears that some components of the figure have been cropped out of the figure. 
In figure 6 the text depicted in the rectangular boxes is illegible. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. Additionally, the weight of all lines and .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: "a center restraint module" with the function of "the gripping device is modularly altered with a center restraint module" as recited in lines 1-2 of claim 16.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Armstrong on 22 February 2021.
The application has been amended as follows: 
In claim 1, in line 4 replace “a plurality of interconnected chambers disposed within the molded body” with --a main channel disposed within the molded body, wherein a plurality of interconnected channels branch out from the main channel, the plurality of interconnected channels comprise a first row of 
In claim 3, in lines 1-2 replace “wherein optionally the microprocessor” with --wherein the microprocessor--. In line 2 replace “the sensor” with --the at least one sensor--.
In claim 4, in lines 1-2 replace “wherein optionally the peripheral” with -- wherein the peripheral--. In line 3 replace “the sensor” with --the at least one sensor--.
In claim 5, in lines 2-4 replace “arms; and/or b) the region between the skin and each said tip further comprises a second plurality of interconnected chambers that is different from the first plurality of interconnected chambers.” with --arms.--.
In claim 7, in line 2 replace “wherein optionally the function” with --wherein the function--.
In claim 11, line 2 replace “wherein optionally the gripping” with --wherein the gripping--.
In claim 14, lines 2-3 replace “wherein optionally the gripping” with --wherein the gripping--.
In claim 24, line 1 replace “the device comprises” with --the plurality of actuatable arms comprise--.
Response to Arguments
Applicant’s arguments, see the remarks, filed 10 February 2021, with respect to the 35 U.S.C. 102(a)(2) rejections of claims 1-18 and 20-23 have been fully considered and are persuasive. The 35 U.S.C. 102(a)(2) rejections of claims 1-18 and 20-23 of have been withdrawn. 
Reasons for Allowance
Claims 1-18 and 20-25 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A soft robotic assistive gripping device, comprising: a) a flexible molded body comprising a plurality of actuatable arms ending in a tip, wherein the flexible molded body comprises: i) a main channel disposed within the molded body, wherein a plurality of interconnected channels branch out from of the main channel, the plurality of interconnected channels comprise a first row of channels on a first side of the main channel and a second row of channels on a second side of the main channel, wherein the second side is opposite to the first side of the main channel, wherein the molded body comprises an elastically extensible material and a strain-limiting material having a higher elastic modulus relative to the elastically extensible material; and ii) a pressurizing inlet connected to a fluid source, wherein the pressuring inlet is configured to receive fluid from the fluid source into the plurality of interconnected channels, wherein the molded body is configured to expand when the plurality of interconnected channels are pressurized by the fluid, 
The closet prior art of record is Wijesundara et al. (2018/0303698 A1). 
In figures 1A-13D Wijesundara discloses a soft robotic assistive gripping device 82, comprising: a) a flexible molded body (see fig. 10A) comprising a plurality of actuatable arms (actuators 10b) ending in a tip (see fig. 2A), wherein the flexible molded body comprises: i) a plurality of interconnected chambers (see fig. 2A) disposed within the molded body (see fig. 10A and paras. [0077] and [0092]), wherein the molded body comprises an elastically extensible material 18 (see para. [0078]) and a strain-limiting material (see para. [0077]) having a higher elastic modulus relative to the elastically extensible material (see paras. [0078]-[0077]); and ii) a pressurizing inlet 30 that is configured to receive fluid into the plurality of interconnected chambers (see para. [0080]), wherein the molded body is configured to expand when the plurality of interconnected chambers are pressurized by the fluid (see paras. [0080]-[0083]), thereby causing a bending motion around the strain-limiting material of the molded body (see paras. [0080]-[0083]); b) sensors 72 affixed or integrated into at the plurality of actuatable arms 10b (see paras. [0025] and [0088]); and c) a skin (cell 18) covering each said tip (a skin 18 is shown to cover each tip, see annotated fig. 2A of Wijesundara 
Wijesundara does not disclose that the actuatable arms have “a main channel disposed within the molded body, wherein a plurality of interconnected channels branch out from of the main channel, the plurality of interconnected channels comprise a first row of channels on a first side of the main channel and a second row of channels on a second side of the main channel, wherein the second side is opposite to the first side of the main channel” or that each tip “comprises a plurality of interconnected microchannels configured to receive fluid from a second pressurizing inlet, wherein each channel of the plurality of interconnected microchannels has a width of from 100 µM to about 500 µM”.
The prior art does not disclose the limitations as recited in amended claim 1 and any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Therefore claims 1-18 and 20-25 are allowable as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sankai et al. (2012/0029399 A1) is cited to show a device with a plurality of actuatable arms with interconnected channels. 
Hamdi et al. (2017/0144312 A1) is cited to show a gripping device with a plurality of actuatable arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785